PER CURIAM.
This cause is before us on appeal from appellant Benton’s judgment and sentence arising from her violation of probation. We affirm but, in accordance with the State’s concession of error, remand with instructions that the trial court enter a written probation revocation order conforming to its oral pronouncement at Benton’s violation of probation hearing. Cue v. State, 619 So.2d 471 (Fla. 1st DCA 1993); Maddox v. State, 619 So.2d 473 (Fla. 1st DCA 1993).
AFFIRMED AND REMANDED WITH INSTRUCTIONS.
BOOTH, JOANOS and LAWRENCE, JJ., concur.